Citation Nr: 0305446	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01 07 591A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include degenerative arthritis of the right 
ankle.

2.  Entitlement to service connection for a right knee 
disorder, to include osteoarthritic changes of the right 
knee.

3.  Entitlement to service connection for a left knee 
disorder, to include osteoarthritic changes of the left knee.

4.  Entitlement to service connection for right epididymal 
cysts.

5.  Entitlement to service connection for a psychiatric 
disorder, including PTSD.  

6.  Entitlement to an initial compensable rating for 
recurrent cysts of the left testicle, post-operative, with 
history spermatocele.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the RO which denied service connection for a 
right ankle disorder, right and left knee disorders, right 
epididymal cysts, and a psychiatric disorder (i.e. 
depression).  The RO also granted service connection for 
cysts of the left testicle and assigned a noncompensable 
rating.  The veteran appeals the denial of his claims of 
service connection and also appeals for a compensable rating 
for cysts of the left testicle.

The Board notes that following the October 1999 RO rating 
decision, the veteran raised a claim of service connection 
for PTSD.  The RO combined the issue with the ongoing appeal 
of service connection for a psychiatric disorder.


REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for a right ankle 
disorder, a bilateral knee disorder, right epididymal cysts, 
and a psychiatric disorder, to include PTSD.  They also 
contend that a compensable rating is warranted for recurrent 
cysts of the left testicle.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

While the veteran received notification of the VCAA 
pertaining to his claims of service connection for right 
epididymal cysts and for a psychiatric disorder (i.e. 
depression), as well as the effect it had on these claims, he 
was not given such notice with respect to his remaining 
claims.  Specifically, there was no notice given with respect 
to the evidence the veteran was responsible for submitting 
and what evidence VA would attempt to obtain.  The Board 
finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions 
with respect to all of the veteran's claims on appeal, not 
just his claims of service connection for right epididymal 
cysts and for a psychiatric disorder, to include PTSD.  

The Board notes that during an October 1998 VA examination, 
the veteran reported undergoing psychiatric outpatient 
treatment.  He stated that he saw a Dr. Spiro in Richmond.  
He also stated that he had recently received treatment from 
the Vet Center in Blackstone, Virginia.  He reported that he 
was in group therapy, as well as in individual therapy with 
his counselor, Charles Koah.  He related that he had 
regularly received treatment since April 1994.  A review of 
the record fails to show that attempts were every made to 
obtain such records of treatment.

The veteran's service medical records show that in December 
1970 the veteran sustained a twisting injury to the right 
ankle.  At that time he reported fracturing the ankle prior 
to service.  X-ray studies revealed an impression of old 
fracture of the medial malleous.  The impression was that the 
veteran had residuals of a right ankle sprain.  October 1998 
x-ray studies reveal that the veteran had minimal 
degenerative arthritis.  There was no physical examination 
undertaken in connection with such x-ray studies.  There is a 
medical question at issue as it pertains to this claim.  It 
must be determined whether any current right ankle disorder 
was incurred in or aggravated by active military service, to 
include the injury suffered in service.  

Turning to the claim of service connection for a bilateral 
knee disorder.  The Board observes that the veteran received 
treatment for both knees in February 1969.  He reported 
falling and it was noted that he had an abrasion on the left 
knee and that the right knee was swollen.  Medical reports 
from 1996 show that the veteran was treated for an injury he 
sustained to the left knee.  X-ray studies dated in 1998 
reportedly show that the veteran now has arthritis in the 
right and left knee.  A medical question exists as to whether 
any current right and left knee disorder is related to 
service, including the February 1969 injury.  

Pertaining to the claim of service connection for right 
epididymal cyst, the Board notes that in April 1968 the 
veteran was treated for complaints of tenderness of the right 
scrotum.  A September 1998 echogram of the scrotum revealed 
that there were two tiny epididymal cysts located along the 
head of the right epididymis.  It must be determined whether 
his current right epididymal cyst is related to his right 
scrotum pain in service.  

With respect to the medical questions raised by the record, 
the veteran should be scheduled for VA examinations, to 
include an opinion.

As previously noted the veteran claims that a compensable 
rating is warranted for the service-connected recurrent cysts 
of the left testicle.  The Board finds that the October 1998 
VA examination does not clearly state the current severity of 
his condition.  Therefore, another examination is warranted.

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate his claims.  
The letter should also specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
behalf of the claimant.

2.  Ask the veteran to provide names, 
addresses, and approximate (beginning and 
ending) dates of all health care 
providers (including Dr. Spiro in 
Richmond, the Vet Center in Blackstone, 
Virginia, and Charles Koah) who have 
treated him for a right ankle disorder, 
bilateral knee disorder, right epididymal 
cysts, and for a psychiatric disorder 
since service, and for recurrent cysts of 
the left testicle from 1998 to the 
present.  Obtain records from each health 
care provider the veteran identifies, 
which is currently not already of record.  

3.  Contact the veteran and give him an 
opportunity to submit evidence 
corroborating his alleged service 
stressors, as it pertains to his claim of 
service connection for PTSD.

4.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
his current bilateral knee and/or right 
ankle disorder.  Based on examination 
findings, historical records (including 
service and postservice medical records), 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current bilateral knee 
disorder, including whether it was 
medically caused by injuries in service.  
With respect to the veteran's right ankle 
disorder, the examiner should state 
whether the ankle sprain in service 
aggravated the preservice residuals of a 
right ankle fracture beyond the natural 
progress.  In other words, the examiner 
should state whether there was a 
permanent increase in the severity of the 
preservice residuals of the right ankle 
fracture.  If so, such increased 
disability should be reported.

5.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the current severity of his recurrent 
cysts of the left testicles.  All 
necessary tests and studies should be 
conducted.  The examiner should 
specifically note any voiding 
dysfunction, urinary frequency, and 
urinary tract infection, as it relates to 
the appellant's recurrent cyst of the 
left testicle and should comment on its 
severity and form of treatment.  The 
examiner should further state whether his 
condition involves any tubercular 
infections.  With respect to the claim of 
service connection for epididymal cysts, 
the examiner must give an opinion as to 
whether such cysts are related to the 
complaints of right scrotum tenderness in 
April 1968.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



